DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/493,889, last communication received on 10/13/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for determining that two or more clients are connected to the node of the network for accessing data originating from an origin server;” “means for receiving a message from a first client of the two or more clients, wherein the message is to be routed, using the node of the network, to at least one second client of the two or more clients;” and “means for sending the message to the at least one second client without routing the message to the origin server” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. It seems that Fig. 2 show the structure of the claimed node and Fig. 6 shows the logic implemented with the structure to perform claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11146628 B2 (hereinafter P628). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P628
A method for a node of a network to facilitate communication among two or more clients, the method comprising:
A method for a Content Distribution Network (CDN) node of a CDN to facilitate communication among two or more clients, the method comprising:
determining, by the node of the network, that the two or more clients are connected to the node for accessing data originating from an origin server;
determining, by the CDN node of the CDN, that the two or more clients are connected to the CDN node for accessing content data originating from an origin server;
receiving, by the node of the network, a message from a first client of the two or more clients, wherein the message is to be routed to at least one second client of the two or more clients; and
receiving, by the CDN node of the CDN, a message from a first client of the two or more clients, wherein the message is to be routed to at least one second client of the two or more clients; and
based on determining that the two or more clients are connected to the node of the network, sending, by the node of the network, the message to the at least one second client without routing the message to the origin server.
based on determining that the two or more clients are connected to the CDN node of the CDN, sending, by the CDN node of the CDN, the message to the at least one second client without routing the message to the origin server.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-19, claims 1-19 of P628 obviously disclose all limitations in the claims. Accordingly, claim 2-19 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,728,319 B2 (hereinafter P319). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P319
A method for a node of a network to facilitate communication among two or more clients, the method comprising:
A method for a Content Distribution Network (CDN) node of a CDN to facilitate communication among two or more clients, the method comprising:
determining, by the node of the network, that the two or more clients are connected to the node for accessing data originating from an origin server;
determining, by the CDN node of the CDN, that the two or more clients are connected to the CDN node for accessing content data originating from an origin server;
providing, by the CDN node of the CDN, the content data originating from the origin server to the two or more clients;
receiving, by the node of the network, a message from a first client of the two or more clients, wherein the message is to be routed to at least one second client of the two or more clients; and
receiving, by the CDN node of the CDN, a message from a first client of the two or more clients, wherein the message is to be routed to at least one second client of the two or more clients, wherein the message comprises client-generated data originating from the first client and intended for the at least one second client, and wherein the client-generated data is different from the content data and the content data is absent from the message;  and
based on determining that the two or more clients are connected to the node of the network, sending, by the node of the network, the message to the at least one second client without routing the message to the origin server.
based on determining that the two or more clients are connected to the CDN node of the CDN, sending, by the CDN node of the CDN, the message to the at least one second client without routing the message to the origin server.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-19, claims 1-20 of P319 obviously disclose all limitations in the claims. Accordingly, claim 2-19 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-19 are allowable over prior art references on record.
Note: ODP rejections need to be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references do not disclose “receiving, by the node of the network, a message from a first client of the two or more clients, wherein the message is to be routed to at least one second client of the two or more clients; and based on determining that the two or more clients are connected to the node of the network, sending, by the node of the network, the message to the at least one second client without routing the message to the origin server.”

For example, U.S. Patent 9,383,958 to Trahan et al. (hereinafter Trahan) discloses a remote browsing process is directed to the generation and management of a collaborative application session between client computing devices and content providers in conjunction with a network computing provider.  Each of two or more client computing devices are associated with users.  The client computing devices request access to a browsing context at a network computing provider.  The network computing provider provides processing results corresponding to processed representations of requested content to the client computing devices. The client computing devices may each display the representations of the requested content in a browser (Abstract, Col. 4, Line 60 - Col. 5, Line 31).  However, Trahan alone or in combination with others do not disclose the limitations identified above. 

U.S. Patent Application Publication 2015/0149504 Al to Sosna et al. (hereinafter Sosna) discloses a co-browsing system described enables participants to share controlled content during a co-browsing session.  A first participant's input on a web page may be collected and transferred to a second participant's computing device.  The browser in the second participant's computing device, which is displaying the same web page, may receive the first participant's input and be manipulated by the first participant's input.  Consequently, the participants may share a web-browsing experience while they jointly navigate web-related content at the same time, including the content and their activities on web pages, as if they are interacting with the web page on the same screen (Abstract [0053]-[0060]). However, Sosna alone or in combination with others do not disclose the limitations identified above.

U.S. Patent Application Publication 2015/0254222 Al to SHADFAR (hereinafter SHADFAR) disclose a method and apparatus for cobrowsing.  The method can include establishing a cobrowsing session between at least a first computing device and a second computing device, wherein the first computing device and second computing device each include a cobrowser that can reflect interactions with and remain synchronized with the cobrowser on the other computing device; receiving a request at the first computing device to add a note associated with an object of a web page of the existing website; and assembling a message at the first computing device for the note, wherein the message includes identification information for the object and information regarding content of the note.  The method can be used to add a note to a website in a cobrowser where the note may be viewable to multiple users in a cobrowsing session (Abstract, [0048]-[0055], [0068]). However, SHADFAR alone or in combination with others do not disclose the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5/5/2022